Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 14, 2004, which, inter alia, ruled that *1207claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as a machine operator after he failed to complete measurements on a corrugating machine and caused the mass production of scored cardboard that was not made to specifications. He thereafter applied for regular unemployment insurance benefits, as well as additional benefits for career training under Labor Law § 599, which were denied. The Unemployment Insurance Appeal Board ultimately ruled that claimant was disqualified from receiving such benefits because his employment was terminated due to misconduct. Claimant now appeals and we affirm.
It is well settled that a claimant’s failure to abide by the employer’s workplace rules may constitute disqualifying misconduct (see Matter of Wise [Commissioner of Labor], 19 AD3d 795 [2005]). Here, the record reveals that claimant ignored the employer’s established procedures regarding the operation of the corrugating machine and that he had been warned in connection with a prior similar infraction. Inasmuch as claimant’s lapse was detrimental to the employer’s interests and resulted in a financial loss, the Board’s finding that claimant’s conduct disqualified him from receiving benefits is supported by substantial evidence. Claimant’s contention that he was not solely responsible for the machine’s proper operation created a credibility issue that the Board was entitled to resolve against him (see Matter of Ghoulian [Commissioner of Labor], 6 AD3d 908, 909 [2004]). Moreover, inasmuch as claimant was ineligible to receive regular unemployment insurance benefits under these circumstances, he is not eligible for additional benefits for career and related training under Labor Law § 599. Accordingly, the Board’s decision will not be disturbed.
Cardona, P.J., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.